Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathan E. Jacobs appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing his civil action without prejudice. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Jacobs’ informal brief does not challenge the district court’s dispositive reasoning, Jacobs has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s *40judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED